Citation Nr: 0604036	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis, from February 16, 1999.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a cyst behind the right ear.   

4.  Entitlement to an initial evaluation in excess of 10 
percent for exercise-induced asthma.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 24, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1998, April 1999, September 2001, 
May 2002, and August 2004 rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, dated in September 2005, the appellant stated 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  However, there is no 
indication in the claims file that any attempt was made to 
contact the SSA and obtain a copy of the relevant SSA 
decision and the evidence relied on in making a disability 
determination for the appellant.  In order to ensure that the 
appellant's claims are adjudicated on the basis of a complete 
evidentiary record, the SSA decision, award letter and 
evidence relied on should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2005).

Additionally, in regard to the appellant's TDIU claim, the 
Board is of the opinion that a new examination is warranted.  
In March 2002, the appellant underwent a VA examination to 
determine to what extent his service-connected disabilities 
provided limitations on his ability to obtain employment.  
Following the physical examination, the examining physician 
opined that the appellant's service-connected  and non-
service-connected conditions individually and as a whole did 
not preclude him from maintaining employment.  However, since 
the March 2002 VA examination, service connection has been 
granted for noncritical coronary artery disease, as secondary 
to the service-connected type II diabetes mellitus; 
peripheral neuropathy of the right and left upper 
extremities; and for peripheral neuropathy of the right and 
left lower extremities.  At the time of the March 2002 VA 
examination, the examiner did not consider the aforementioned 
disabilities.  As such, a contemporary examination is needed 
to properly determine whether the  appellant is unemployable 
due to his service-connected disabilities.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain the SSA decision 
which awarded the appellant Social 
Security disability benefits and copies 
of the medical reports upon which that 
award was predicated.   

2.  Thereafter, the RO must schedule the 
appellant for the appropriate VA 
examination(s) to determine to what 
extent the appellant's service-connected 
disabilities provide limitations on his 
ability to obtain employment.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the March 2002 VA examination.  
All indicated tests must be conducted.  
The examiner must elicit from the 
appellant and record for clinical 
purposes a full work and educational 
history.  Based on his/her review of the 
case, the examiner must provide an 
opinion as to whether the appellant's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for the opinions expressed must 
be provided.  Any report prepared must be 
typed.     

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.  

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


